Title: To Thomas Jefferson from Robert Smith, 14 July 1808
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Dated at Elizabeth TownWhare I live 14th July 1808
                        
                        This Subscriber begs leave humbly to Sojest to your Exelancy that on ain Excursion to the North & Westerly part of the State of New york, That he discovred large quantities of pot Perl ashes & provisions of all Kinds driving & Carying to the Head Waters & leading Streams to the Lakes Onterio & Champlain & all other posable pasages to the River St. Lawrance at the Shoars & Banks of places posable to leave & depossite So that British agent in the night time might Recave and larn the Same over the line of the United States & all places Whare Such property is left moneys to the full amount is left in & upon the Same place and Spot in Exchange I was informd—by Gentlemen of Confidence that on the Evening of the 5th. July a Wagon loaded With Kegs Containing Silvar & Gold arived Near to the Salt Springs at onondaga & left in Custody of an agent to procure Provisions I am allso informd that large Quantiteys of Pot ashes & Pork Beef & R[osen] inspected & branded in the City of New york allso inspected & Branded at Troy & other places on the North River he my informant Saw at St. Johns in Canada & Skeensborrough at Lak Champlain I was allso informd. by another Person direct from the County of   Gefferson & Saint Lawrance that the inhabitants of those Countys are much ingaged in Suplying the British with flowar Wheat Fresh & Salted provisions for which they Recave a Grate price in Silvar & Gold Yesterday a Gentleman from Burlington of [Sarasoty] informed me that he Saw Since may last some thousands of Barells of Beef Pork & Pot ashes pass the lake that he Knew Went Over the line betwen Vermont & Canada to Agent Appointed to Recave and pay for all smugled property—
                  a debt I owe to truth and my Country Compells me to State These Facts to your Exelancy Sir I am With Due Esteem and Respect your Obdt. & Very Hbl Servt.
                        
                            Robert Smith
                     
                        
                    
                     [on verso of address sheet:]
                     This Subscriber is a Native of Newhampshier Personaly Known to Honbl. Henry Dearborn Esqr Secretary at war When at Bunkers hill 1775 And allso Served in the Staff Department under Genl. Starkes at Bennington 1777 am the person who boar the Dispatches of Sd. Genl. Starks to Genl. Washington Orrally When the Army Lay at Beny Backers mills on the Schoylkill Where I arived the day after the Massacre of Genl. Wayns Bragade at the Poaley I then Had the Confidence of Gel. Starks as How Writings then Could Escape the Vigilance of the British Light Horse by Which I Was taken & Exemined & Writings found upon me was Permitted to pass I am &c Robt. Smith then an Adjutant in Gnl Starks Brigade
                  
               